DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0074523, provided by Applicant in the IDS – previously cited) in view of Morie (US 2015/0068221 – previously cited).

Regarding claim 1, Xu teaches a GM cryocooler (see Title, 50, Fig. 10, see paragraph [0106] which notes that the refrigerator is a GM refrigerator) comprising: 
a displacer (52, Fig. 10, see paragraph [0106]) that is reciprocatable in an axial direction (see paragraph [0117] which notes that 52 moves up and down);  
5a displacer cylinder (54, Fig. 10, paragraph [0114]) that houses the displacer (see Fig. 10); 
a drive piston (52E, Fig. 10, paragraph [0116]) that is coupled to the displacer so as to drive the displacer in the axial direction (see Fig. 10, further see paragraph [0117] which notes that drive piston is integrated with the displacer 52 which constitutes a coupling as the two are integrated); and 
a piston cylinder that houses the drive piston (see paragraph [0116] at least which notes that the drive piston 52E is included in the drive unit 51, and noting that the drive unit is in the cylinder as well, thereby making the area in which the piston 52E being a considered a cylinder as well) and that includes a drive chamber (70, Fig. 10, paragraph [0118]) of which a pressure is 
Xu does not teach a gas spring chamber which is airtightly formed with respect to the displacer cylinder and is partitioned from the drive chamber by the drive piston. 
Morie teaches a cryogenic refrigerator (Morie, Title) with a displacer housing which houses a displacer (Morie, 13, Fig. 5B, paragraph [0070]), with a spring chamber that is airtightly formed (Morie, 4, Fig. 5b, paragraph [0071] which notes the chamber 4 is airtight via the bearing 38, see paragraph [0079] and Fig. 6C which shows springs 66 in the housing 4) with respect to the displacer cylinder (Morie, 13, Fig. 5B, paragraph [0068]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Xu with a gas spring chamber which is airtightly formed with respect to the displacer cylinder, as taught by Morie, in order to reduce the rolling force of the drive shaft and thereby reduce friction in the refrigerator (Morie, paragraph [0079]).
Through the combination of references, Xu as modified teaches that the gas spring chamber is and partitioned the drive chamber by the drive piston as Xu teaches that the drive chamber is hermetically separated from the remainder of the cryocooler via a seal and the drive piston (Xu, paragraph [0119]), and the combination with Morie provides the gas spring chamber to the cryocooler of Xu and does not impart a change onto the drive chamber which remains hermetically sealed as noted in paragraph [0119] of Xu. 
Further, the combination teaches ”the drive piston is configured to increase a pressure of the gas spring chamber upon movement of the drive piston toward the gas spring chamber such that the increased pressure of the gas spring chamber generates a gas spring force that resists the 

Regarding claim 2, Xu as modified teaches the GM cryocooler according to claim 1, further comprising a radial clearance formed between the piston cylinder and the drive piston to 2Application No. 16/425,950Docket No. SJK-0036allow the gas spring chamber to communicate with the drive chamber and acting as a flow path resistance against outflow of gas from the gas spring chamber to the drive chamber (see Morie, Fig. 5B which shows the gas spring chamber 4 has a radial clearance around it).

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the combination of Xu in view of Morie. Applicant asserts that Xu as modified cannot teach the amendment to claim 1 as Morie teaches that the space 4 is maintained at a constantly low pressure, and further asserts that Morie’s chamber 4 cannot generate a gas spring force. See Applicant’s Remarks, pg. 7. The Examiner has considered the argument and respectfully disagrees, as the claim is merely reciting a functional relationship of what would occur should the drive piston exert movement onto the gas spring chamber. Further, since this relationship defines the gas spring force is something which occurs in relation to the drive piston moving toward the gas spring chamber, the force is explicitly occurs naturally. Even if Morie’s chamber is maintained at a low pressure, the movement of the piston onto the chamber would increase pressure and generate a force of some nature, and this can occur within the confines of the “constantly low pressure” that the chamber is held under .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763                 

/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763